           Case 5:21-cv-03073-SAC Document 8 Filed 09/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


EDGAR W. CLEVELAND,

                       Plaintiff,

                v.                                           CASE NO. 21-3073-SAC


CHRISTOPHER BARRATTI, et al.,

                       Defendants.


                                            ORDER

        Plaintiff Edgar W. Cleveland filed this pro se § 1983 action against Detective Christopher

Barratti, Officer Thomas Bangert, Comcare Case Manager Rebecca (lnu), and an unnamed “male

counselor of Carolyn Sebbos.” (Doc. 1, p. 1.)

        When Mr. Cleveland filed his complaint and his motion for leave to proceed in forma

pauperis on March 10, 2021, he indicated that his return address was the Cherokee County Jail.

Id. The envelope containing the complaint had a return address of the mailing address for the

Cherokee County Jail. (Doc. 1-1.) Similarly, when Mr. Cleveland filed his motion to waive partial

filing fee on March 25, 2021, the envelope containing the motion had a return address of the

mailing address for the Cherokee County Jail. (Doc. 4-1.) Mr. Cleveland has filed nothing further

in this case.

        Mr. Cleveland does not appear on the Cherokee County Jail’s current in-custody list, and

he has not provided the Court with his new address. Consequently, it appears Mr. Cleveland has

failed to comply with rules of the Court which require every party, including a party proceeding

pro se, to notify the Court in writing of a change of address. D. Kan. R. 5.1(c).


                                                 1
          Case 5:21-cv-03073-SAC Document 8 Filed 09/09/21 Page 2 of 2




       The Court issued a notice and order to show cause dated July 30, 2021 (Doc. 6) directing

Plaintiff to provide his current address and show cause why this matter should not be dismissed

without prejudice. Plaintiff has not responded to the order, and the copy of the order mailed to

him was returned to the Court.

       Under Rule 41(b) of the Federal Rules of Civil Procedure, a district court may dismiss an

action “if the plaintiff fails to prosecute or to comply with these rules or a court order.” Fed. R.

Civ. P. 41(b). After a review of the record, the Court concludes this matter should be dismissed

pursuant to Rule 41(b). The dismissal shall be without prejudice. A dismissal without prejudice

allows Plaintiff to refile the action if he either obtains the filing fee or can provide the financial

information required to support a motion for leave to proceed in forma pauperis, so long as the

limitation period has not expired.

       IT IS THEREFORE ORDERED that this matter is dismissed without prejudice for

failure to comply with a court order pursuant to Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       Dated on this 9th day of September, 2021, in Topeka, Kansas.



                                               s/ Sam A. Crow
                                               SAM A. CROW
                                               U. S. Senior District Judge




                                                  2
